706 S.E.2d 246 (2011)
STATE of North Carolina
v.
Errol Duke MOSES.
No. 574A97-5.
Supreme Court of North Carolina.
March 10, 2011.
Kenneth J. Rose, Durham, for Moses, Errol Duke.
Steven M Arbogast, Special Deputy Attorney General, for State of N.C.
Thomas J. Keith, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 26th of October 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:

*247 "Denied by order of the Court in conference, this the 10th of March 2011."